             Case 2:13-cr-00084-JAM Document 328 Filed 06/04/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   ANITA SHARMA

 8                               IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No.: 2:13-cr-00084 JAM
12                  Plaintiff,
13                                                   PROPOSED ORDER
       v.
14
                                                     SEALING EXHIBIT

15
     ANITA SHARMA,

16                  Defendant-Movant.

17
      GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Sharma’s
18

19
      Exhibit to her Unopposed Request for Judicial Recommendation of Maximum Time in

20    Home Confinement in this case shall be filed under seal until further order of the court
21
      as it contains confidential medical records.
22

23           IT IS SO ORDERED.

24   June 4, 2020                                      /s/ John A. Mendez
25
                                                     U.S. DISTICT COURT JUDGE

26

27

28
     PROPOSED ORDERSEALING EXHIBIT - 1
